Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 1 of 13 PageID #:46


                EK                                        FIL1E/2D
                                                                 019
                                                               2/1
                                                                       . BRUTO    N
                                                             THOMA.SDG
                                                                     IS T R IC T COURT
                                                          CLERK, U.S
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 2 of 13 PageID #:47
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 3 of 13 PageID #:48
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 4 of 13 PageID #:49
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 5 of 13 PageID #:50
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 6 of 13 PageID #:51
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 7 of 13 PageID #:52
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 8 of 13 PageID #:53
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 9 of 13 PageID #:54
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 10 of 13 PageID #:55
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 11 of 13 PageID #:56
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 12 of 13 PageID #:57
Case: 1:18-cv-05242 Document #: 11 Filed: 02/11/19 Page 13 of 13 PageID #:58
